TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00470-CR




                             Robert Lynell Featherston, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 61038, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Robert Lynell Featherston seeks to appeal a judgment of conviction for theft. The

trial court has certified that Featherston waived his right of appeal. The appeal is dismissed. See

Tex. R. App. P. 25.2(d).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: August 31, 2007

Do Not Publish